Citation Nr: 1117544	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for reactive arthritis.



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

The Veteran does not have reactive arthritis that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have reactive arthritis that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in January 2009, prior to the adjudication of his claim for service connection for reactive arthritis.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records, and provided a medical opinion concerning the likelihood that the Veteran's reactive arthritis was attributable to his military service.  The Board notes that a medical opinion with respect to the issue on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 VA opinion was adequate, as it was predicated on consideration of the STRs and medical records in the Veteran's claims file, and considered all of the pertinent evidence of record, including medical research regarding the time and relationship between a bacterial gastrointestinal infection and the onset of any reactive arthritis, and the Veteran's lay statements regarding the onset of his disability.  Accordingly, the Board finds that VA's duty to assist with obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  No duty to assist was unmet.

II. Analysis

The Veteran contends that the cause of his currently diagnosed reactive arthritis was a gastrointestinal infection that occurred while he was in the service.  Specifically, the Veteran alleges that his problems with reactive arthritis started after contracting infectious acute gastroenteritis (which he mistakenly thought was dysentery) while serving in the Navy aboard the aircraft carrier USS Essex in August 1967.  He reported that a few months before being discharged from the Navy in 1969 he started to notice the effects of reactive arthritis with sore joints flaring up in the morning.  The Veteran reported that he has been suffering with swollen joints and pain since that time with periods of remission and then worsening arthritis.  The Veteran reported that over the years he saw many different physicians and was misdiagnosed as having problems such as tendonitis, probable stress fractures, tenosynovitis, probable rotator cuff strain, bursitis, etc., until he saw a physician at a VA Hospital in Minneapolis who properly diagnosed reactive arthritis.  

The STRs contain an August 1967 entry noting that the Veteran presented with complaint of pains in his lower abdomen, vomiting and nausea, and also dizziness.  On examination, his left side was tender, and the examiner gave the impression of gastroenteritis or appendicitis.  The Veteran's July 1969 discharge examination reflected a normal clinical examination for the Veteran's abdomen and viscera, and did not show evidence of continuing problems with gastroenteritis.  Further, the STRs do not show complaints or treatment related to the Veteran's joints, and the 1969 discharge examination was negative for any joint pathology.

Records from the Itasca Clinic contain a November 1975 entry noting pain in the right shoulder with the Veteran noting that he had no problems with this previously.  A May 1980 entry noted painful right shoulder consistent with tendonitis from rowing a boat.  Entries dated in 1981 mention tendonitis of the right elbow, and painful carpal-metacarpal joint of one thumb.  Entries dated in 1982 continued to show right elbow problems.  A 1992 entry assessed the Veteran with lateral epicondylitis of the left elbow.  A February 1994 entry noted that the Veteran came in because, for one and a half months, his right middle finger had been painful and the whole finger would swell in the morning.  On examination, the examiner noted that the middle finger on the right hand looked generally swollen compared to the other hand, and in May and June of 1994, the Veteran presented with complaints of swelling and tenderness of the right hand index finger.  The examiner assessed the Veteran with tenosynovitis.  In February 1996, the Veteran presented with left shoulder pain, and the examiner noted that he had experienced problems with inflammation and inflammatory-type arthritis in his hands in the past.  The Veteran was diagnosed with probable rotator cuff strain.

Records from the Duluth Clinic contain a June 1994 entry noting tenderness over the MCP and PIP joints of the 3rd and 4th fingers.  A July 1994 entry from the Duluth Clinic noted that the Veteran was being seen for evaluation of arthritis syndrome.  R.L., M.D., noted that the problem seemed to center about his right dominant hand since February, and noted that he had some swelling and limitation of motion of the 3rd digit on the right hand.  Dr. L. diagnosed the Veteran with synovitis involving the third and fourth fingers of the right hand, etiology unknown.

Outpatient treatment records from the St. Cloud VA medical center (VAMC) show that in October 2003 the Veteran was diagnosed with diffuse, generalized and symmetric arthritis.

A June 2007 entry in the Minneapolis VAMC outpatient treatment records reflects a diagnosis of reactive arthritis.  The entry notes that the Veteran's joint issues began 20 years earlier, and stated that he first developed pain/swelling in the right middle finger, then severe tendonitis in the left forearm.  Over the following years, the Veteran had intermittent pain and swelling in his right hand, several toes, bilateral hips, and shoulders.  Symptoms lasted for weeks to months and then resolved spontaneously.  A March 2007 entry in the outpatient treatment records from the Minneapolis VAMC show that the Veteran complained of a 25-year history of swelling in multiple joints.

A VA medical opinion was obtained in January 2010 to assess the likelihood that gastroenteritis in service was the cause of the Veteran's reactive arthritis.  M.K., M.D., noted that the Veteran had a solitary incident of gastroenteritis in service that resolved presumably without incident based on the fact that the Veteran was never seen in follow up and his discharge physical was normal.  Dr. K. noted that the Veteran had several joint problems starting in 1975 that could be explained by trauma or over use, and noted that there was no evidence of an inflammatory component at that time.  Dr. K. noted that starting in the mid-1990s, the Veteran was seen for localized symptoms in the right hand which were felt to be due to inflammatory arthritis.  He noted that this was originally diagnosed as Reiter's Syndrome, which is the old term for what is now known as reactive arthritis.

Dr. K. explained that bacterial infections of the gastrointestinal (GI) tract or the genitourinary (GU) tract have been associated with the onset of reactive arthritis.  Dr. K. noted that there was no evidence by history that the Veteran had a bacterial GU infection.  Therefore, the question was the likelihood that the solitary gastroenteritis in service was a bacterial infection that could potentially contribute to the onset of reactive arthritis in the mid-1980s.  Dr. K. cited to an article in Up to Date, on reactive arthritis, which showed that, "based upon the literature and on a 1999 consensus opinion derived from 34 specialists in the field of reactive arthritis and spondylarthritis[,] the following parameters can be considered as being useful in identifying patients with reactive arthritis:  causative pathogens--the classical pathogens for reactive arthritis are Chlamydia trachomatis, Yersinia, Salmonella, Dhigella, and Campylobacter and perhaps Clostridium difficile and Chlamydia pneumonia.  It was noted that the interval between preceding symptomatic infection and the onset of arthritis is a minimum of several days and a maximum of several weeks between the preceding symptomatic infection and the onset of arthritis."

Based on the scientific literature, Dr. K. concluded that the presence of a causative organism during the Veteran's in-service gastroenteritis infection seemed unlikely due to the self limited illness and the relatively mild short-term symptoms.  Dr. K. noted that the most common cause of self-limited gastroenteritis was a viral infection, not bacterial.  In addition, it was clear based on a review of the Veteran's STRs that there was no onset of any arthritic symptoms within 6 months of the gastroenteritis.  Dr. K. noted that the Veteran's discharge examination, some 2 years following the August 1967 entry noting gastroenteritis was negative for any joint pathology.  Dr. K. reported that the Veteran's case was discussed with a rheumatologist who agreed with the above opinion.  In summary, after reviewing the STRs, and pertinent private and VA medical records, Dr. K. opined that it was more likely than not that the Veteran's reactive arthritis was not due to or aggravated by the self limited gastroenteritis he had while in the military.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by active military service if shown to a compensable degree within one year of separation from qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

In this case, the medical literature shows that reactive arthritis develops within a maximum of several weeks after the symptomatic bacterial infection.  See Dr. K's January 2010 VA opinion, quoting a medical article in Up to Date.  Here, the Veteran's one-time episode of gastroenteritis occurred in August 1967.  Significantly, Dr. K. also noted that after reviewing the STRs, there was no evidence of the onset of arthritic symptoms within six months of the gastroenteritis.  Further, the Veteran's July 1969 discharge examination, conducted approximately two years later, was negative for any evidence of joint pathology.  In fact, the earliest documented indication of symptomatology possibly related to arthritis was not until approximately 1975 when the Veteran complained of pain in his right shoulder.  In 1980, the Veteran was diagnosed with tendonitis in his right shoulder.  In summary, it is clear that the onset of reactive arthritis as a result of an in-service alleged bacterial gastrointestinal infection is inconsistent with the medical literature on the subject because as noted by Dr. K., there was no evidence of the onset of arthritic symptoms within six months of the 1967 episode of gastroenteritis, and two years after the Veteran's episode of gastroenteritis there was still no evidence of joint problems.  See July 1969 discharge examination.  

Further, Dr. K. in his January 2010 opinion noted that the presence of a causative bacterial organism during the 1967 gastrointestinal infection seemed unlikely due to the self limited illness and the relatively mild short-term symptoms.  (In August 1967, the Veteran complained of pains in the lower abdomen, vomiting, nausea and dizziness that was assessed as gastroenteritis).  Dr. K. explained that the most common cause of self limited gastroenteritis was a viral infection, not a bacterial infection.  In sum, after reviewing the STRs, and relevant post-service medical evidence, Dr. K. opined that more likely than not, the Veteran's reactive arthritis was not due to or aggravated by the gastroenteritis that he had while in the military.  Dr. K.'s opinion is consistent with the record and uncontradicted by any other medical opinion.

The Board acknowledges that the Veteran's reactive arthritis appears to have been likely misdiagnosed on several occasions throughout the 1980s and 1990s.  However, the salient points to make are that--(1) the 1967 in-service episode of gastroenteritis was not likely a bacterial infection but rather, as Dr. K. noted, a viral infection, and viral infections of the gastrointestinal tract are not associated with reactive arthritis; and (2) even if the Veteran suffered from a bacterial gastrointestinal infection instead of a viral infection (which Dr. K. did not believe was the case), no joint complaints or diagnoses were documented within several weeks of the gastrointestinal infection, which is inconsistent with the medical literature showing that the onset of reactive arthritis should be at a maximum of several weeks after the bacterial infection.

Although the Veteran alleges that he began to experience problems with reactive arthritis a few months before being discharged from the Navy in 1969, (he reported that his joints were sore and flared up in the morning), as noted above, the STRs do not show complaints or treatment related to sore joints, and at his July 1969 discharge examination, there was no mention of any problems or complaints related to the Veteran's joints.  On examination, his upper and lower extremities were found to be normal.  Further, during outpatient treatment visits at the Minneapolis VAMC in 2007, the Veteran reported a 20 to 25-year history of swelling in multiple joints, which tends to demonstrate that he first noticed swelling in multiple joints at the earliest in about 1982.  Therefore, the Board does not find the Veteran's May 2009 contention where he stated that he started to experience joint problems prior to discharge to be credible.  His STRs and discharge examination were negative for any complaints related to the Veteran's joints, and further, his May 2009 statement is inconsistent with earlier statements made while receiving treatment at the Minneapolis VAMC in 2007, where he reported that he first experienced swelling in multiple joints 25 years earlier-which would be in approximately 1982, 13 years after his discharge from the military.

Although the Veteran contends that his in-service episode of gastroenteritis was the cause of his later diagnosed reactive arthritis, in the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that his contention with regard to the etiology of reactive arthritis to be incompetent and of no probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, without evidence of a medical opinion connecting the Veteran's currently diagnosed reactive arthritis to military service, including the August 1967 incident of gastroenteritis, the Board finds that service connection for reactive arthritis is not warranted.

Furthermore, because arthritis is not shown within one year of service separation, (the first indication of arthritis is not until the early 1980s, and the Veteran was discharged in August of 1969) it may not be presumed under the one-year presumption to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  The Veteran's currently diagnosed reactive arthritis is not traceable to an injury or disease incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for reactive arthritis is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


